           Case 1:20-cv-09702-AJN Document 20 Filed 03/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                                                 3/16/21
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
Alberto Bautista Gonzalez,                                             :
                                                                       :
                              Plaintiff,                               :      20-cv-9702 (AJN)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
Antillana 167 Fruits & Vegetables, Inc., et al.,                       :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- :
                                                                       X

ALISON J. NATHAN, United States District Judge:

        As stated in Dkt. No. 10, the parties were to have submitted a joint letter at least seven
days prior to the initial pretrial conference. While the Court has received the parties' proposed
case management plan, Dkt. No. 19, it has not received the joint letter. The parties are
ORDERED to submit the joint letter by March 17, 2021.
        Per Dkt. No. 18, in the joint letter, the parties should advise the Court if they can do
without a conference altogether. If so, the Court may enter the parties' case management plan
and scheduling order and the parties need not appear. If not, the Court will hold the initial
pretrial conference by telephone. The parties and members of the public may access the
proceeding by dialing (888) 363-4749 and entering access code 9196964. In either case,
counsel should review and comply with the Court’s Emergency Individual Rules and Practices
in Light of COVID-19, available at https://www.nysd.uscourts.gov/hon-alison-j-nathan.

               SO ORDERED.

       Dated: March 16, 2021                                 __________________________________
         New York, New York                                         ALISON J. NATHAN
                                                                  United States District Judge
